Citation Nr: 9901336	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  91-46 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1975 to 
January 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of an August 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 1989, the RO granted a temporary 100 percent rating 
for the service-connected schizophrenia based on the 
veteran's hospitalization from June 26, 1989 and then a 10 
percent evaluation effective August 1, 1989.  In April 1991, 
the RO again granted a temporary 100 percent rating based on 
hospitalization effective June 5, 1990 and a reduction to the 
10 percent rating effective July 1, 1990.  The RO granted an 
increased rating to 30 percent, effective July 1, 1990 for 
the veteran's schizophrenia as evidenced by a rating decision 
dated in March 1998.

The issue on appeal was originally before the Board in 
September 1992 at which time it was remanded in order to 
obtain outstanding treatment records and a VA examination of 
the veteran to determine the severity of his service-
connected schizophrenia.  


FINDINGS OF FACT

1.  Schizophrenia is manifested by moderate difficulties in 
social and industrial functioning but the veteran had been 
employed for three years as of the last VA examination.  

2.  Schizophrenia has not rendered the veterans disability 
picture unusual or exceptional in nature, markedly interfered 
with employment, or required frequent inpatient care as to 
render impractical the application of regular schedular 
standards.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.132, Diagnostic Code 9205 (effective prior to November 
7, 1996);  38 C.F.R. § 4.130, Diagnostic Code 9205; 61 
Fed.Reg. 52695-52702 (Oct. 8, 1996) (effective November 7, 
1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records shows that the veteran 
was hospitalized in-service in April 1976 with acute anxiety 
reaction.  He was hospitalized again in October 1976.  The 
diagnosis at that time was acute schizophrenic episode, 
possible chronic undifferentiated schizophrenia.  A Physical 
Evaluation Board report dated in December 1976 included the 
diagnosis of chronic undifferentiated type schizophrenia in 
fair remission.  It was the finding of the Physical 
Evaluation Board that the veteran was unfit for military 
duties based upon his chronic mental illness which was in 
fair remission but which rendered him potentially unstable.  
The disability was incurred in the line of duty.  

A VA examination was conducted in April 1977.  The impression 
from the examination was history of schizophrenia, not found 
at the time of the examination.  The examiner noted that 
there did not appear to be any occupational disability at the 
time of the examination.  

The RO granted service connection for chronic 
undifferentiated type schizophrenia in April 1977.  

The veteran was hospitalized from August 1977 to October 
1977.  The diagnoses provided at that time were psychosis 
with drug intoxication of an unknown type and chronic 
undifferentiated type schizophrenia.  It was noted that the 
veteran displayed moderate industrial and social 
maladaptability but could return to work where personal 
responsibilities were low.  

A VA examination was conducted in March 1978.  Mental status 
examination revealed no thought disorder.  There did not 
appear to be any occupational disability.  It was the 
examiners opinion that the veteran's previously described 
schizophrenic symptoms were most likely due to the use of 
drugs.  The diagnoses were psychotomimetic drug abuse and 
history of schizophrenia.  

The veteran was hospitalized from October 1982 to November 
1982.  Psychological testing showed no evidence of 
psychopathology.  The veteran did not exhibit any evidence of 
hallucinations.  There was a question of somatic delusion but 
the veteran did not have any overt psychosis.  The pertinent 
diagnosis was undifferentiated type schizophrenia by history, 
not seen.  

The veteran underwent a VA examination in June 1984.  The 
diagnosis was chronic undifferentiated type schizophrenia by 
history, in fair remission.  

The veteran was again hospitalized from August 1984 to 
October 1984.  At the time of discharge, the veteran was 
considered marginally employable in a semi-skilled type of 
work.  It was noted that a definitive psychiatric diagnosis 
could not be made despite the adequate psychiatric evaluation 
and observation or a prolonged period of time in the 
hospital.  The discharge diagnosis was atypical organic brain 
syndrome with an unknown etiology.  

Of record is a statement from the State of Georgia Department 
of Labor.  It was noted that the veteran last worked from 
April 1990 to June 1990.  He resigned from that job as he was 
unable to keep pace in our work environment.  




The veteran appeared for a local RO hearing in March 1991.  
He was employed at the time of the hearing as a nurses aid.  
Prior to that he worked in production.  The veteran had 
to leave prior jobs due to his nervous condition.  His 
current job as a nurses assistant was not too stressful.  He 
estimated he had to leave six jobs due to his nervous 
problem.  The veteran's spouse testified that he had problems 
sleeping.  He had a nervous tremor.  He experienced memory 
problems.  He had had visual hallucinations in the past.  At 
times he had periods of depression.  He was nervous in 
crowds.  

The veteran was hospitalized for 22 days in June 1990.  He 
reported that he had a job at a production plant but had to 
quit when his nerves got bad.  He had been experiencing 
decreased ability to initiate and maintain sleep, decreased 
appetite and decreased energy level.  The pertinent diagnosis 
was schizoaffective disorder.  

A VA mental disorders examination was conducted in January 
1993.  Mental status examination revealed that the 
associative processes appeared to be within normal limits.  
No delusional or hallucinatory elements were evident.  Affect 
was flat and sensorium was intact.  The diagnosis was 
schizophrenia.  It was the examiners opinion that the 
veteran appears in fair remission at this time with future 
episodes of schizophrenia anticipated.  

A VA examination was conducted in September 1996.  At the 
time of the examination, the veteran was working for a 
building material company as a carpenter.  The veteran 
reported that he had not been taking his medication due to 
conflicts with his work.  He reported being confused and 
having a short temper.  He had very little sleep.  He still 
felt energetic but at times became very frustrated.  He 
denied any depression.  Mental status examination revealed a 
very constricted affect.  Mood was euthymic but there was a 
lot of underlying hostility.  The veteran denied any auditory 
or visual hallucinations.  No psychomotor retardation was 
observed.  Thinking was coherent but rather tangential.  




The diagnosis residual type schizophrenia versus 
schizoaffective disorder.  The Global Assessment of 
Functioning (GAF) score was between 60 and 50 for serious to 
moderate symptoms because of the negative symptoms of 
schizophrenia, the inability to relate well to people and 
problems in social and occupational functioning.  

An addendum to the September 1996 VA examination was produced 
later the same month.  It was noted that the veteran failed 
to report for psychological testing.  The final diagnosis was 
moderate residual type schizophrenia.  The GAF was about 
60, moderate symptoms with moderate impairment of social and 
industrial functioning.  The examiner concluded by opining 
that the veteran had considerable impairment of social and 
industrial adaptability.  

The most recent VA examination of the veteran was conducted 
in July 1998.  The veteran was not taking any medication for 
his psychiatric condition.  He complained of episodes of 
confusion.  He also experienced racing thoughts, nervousness 
and agitation.  He used to hear voices, was paranoid and 
suspicious in the past but not at the time of the 
examination.  The veteran admitted that frequently when he 
felt that way he was intoxicated but not all the time.  At 
the time of the examination, the veteran was working for a 
company that manufactured doors.  He had had that job for 
three years.  

Mental status examination revealed that affect was rather 
shallow and the mood was mildly depressed and anxious.  The 
veteran was neatly dressed.  He admitted to being depressed 
at times.  He never had any suicidal tendencies.  His sleep 
was fair.  There were times when he would leave town on 
impulse, getting on a bus without any direction or goal.  He 
had a lot of difficulty making decisions.  He denied any 
auditory or visual hallucinations for years.  Thinking was 
coherent and fairly tight in associations without evidence of 
clear cut delusions.  Speech was not pressured.  Memory was 
fairly good for old and recent events.  Interpretation of 
proverbs was fairly good.  

The diagnosis was moderate and chronic bipolar type 
schizoaffective disorder.  The GAF assigned was 60 due to 
moderate symptoms, mood swings, periods of depression and 
agitation and some negative symptoms with only moderate 
difficulties in social and occupational functioning.  

A report of a VA social and industrial survey dated in July 
1998 is of record.  The veteran had been married for fifteen 
years and had no children.  He spent his days fishing, 
visiting with relatives and friends and watching sports.  At 
the time of the survey, he had been working as a machine 
operator three years.  The longest he had worked at any job 
was three or four years.  The veteran was worried that he 
might lose his current job.  

At the time of the survey, the veteran did not exhibit any 
outward symptoms of depression or psychosis.  The examiner, a 
licensed clinical social worker, opined that the veteran's 
psychiatric illness did appear to have significantly 
interfered with the veteran's normal social and employment 
life.  It was noted that the veteran was still young and his 
mental health problems might stabilize with continued 
treatment and possible vocational rehabilitation.  

VA outpatient treatment records are associated with the 
claims file.  The records evidence, in part, diagnosis of and 
treatment for schizophrenia and schizoaffective disorder.  

Criteria

Disability evaluations are determined by the VA Schedule for 
Rating Disabilities that is found in 38 C.F.R. § Part 4 
(1998) and are designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991).  Separate diagnostic codes identify the various 
disabilities.  Id. 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1998).  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The veteran's schizophrenia is currently evaluated as 30 
percent disabling under Diagnostic Code 9205.  

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were changed effective November 7, 
1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Thus, the veteran's psychiatric disorder must be evaluated 
under both the old and the new rating criteria to determine 
which version is more favorable to the veteran.  

Under the new regulations, if the diagnosis of a mental 
disorder does not conform to DSM-IV or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125.

Under the rating criteria in effect prior to November 7, 
1996, a 50 percent evaluation is warranted when the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
United States Court of Veterans Appeals (Court) stated that 
the term definite in 38 C.F.R. § 4.132 was qualitative 
in character, and invited the Board to construe the term 
definite in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate reasons and bases for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  In a 
precedent opinion, the General Counsel of VA concluded that 
definite is to be construed as representing a degree of 
social and industrial inadaptability that is more than 
moderate but less than rather large.  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93).  The Board is bound by that 
interpretation of the term definite.  38 U.S.C.A. 
§ 7104(c).  

Under the rating criteria for evaluation of mental disorders 
currently in effect, for a 50 percent disability evaluation 
the mental disorder must produce occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  


Terms, such as "slight", "moderate" and "severe", are not 
defined in VA regulations.  Rather than applying an 
inflexible formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.  Terminology such as "moderate" 
and "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

Analysis

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The Board finds an increased rating is not warranted for 
schizophrenia based on the rating criteria for evaluation of 
mental disorders currently in effect.  The veteran's mood was 
mildly depressed and anxious at the time of the most recent 
examination.  Additionally, his affect was rather shallow.  
However, there is no evidence of record showing that the 
veteran experienced circumstantial, circumlocutory or 
stereotyped speech.  At the time of the most recent VA 
examination it was noted that his speech was not pressured.  
The veteran has not complained of problems with panic 
attacks.  There is no evidence that he had difficulty 
understanding complex commands.  

There is no impairment of memory as the veteran's memory for 
old and recent events was fairly good at the time of the most 
recent VA examination.  The veteran had difficulty making 
decisions but there is no evidence of impaired judgment.  
There were no problems with abstract thinking as the veteran 
was able to interpret proverbs fairly well.  There was no 
major difficulty in establishing and maintaining effective 
work or social relationships.  It was noted on the July 1998 
social and industrial survey that the veteran spent his time, 
in part, visiting with relatives and friends.  The veteran 
had been employed for three years at the time of his most 
recent evaluation.  

Based on the above analysis, the Board finds the veteran's 
schizophrenia symptomatology more nearly approximates the 
rating criteria for a 30 percent evaluation under the rules 
for evaluation of mental disorders currently in effect.  

The Board finds a rating in excess of 30 percent for 
schizophrenia is not warranted under the rating criteria in 
effect prior to November 7, 1996.  At the time of the most 
recent VA examination, it was opined that the veteran's 
schizophrenia resulted in moderate symptoms including 
mood swings, periods of depression and agitation active duty 
some negative symptoms.  A GAF of 60 was assigned.  The 
examiner who conducted the July 1998 social and industrial 
survey opined that the veteran's schizophrenia 
significantly interfered with the veteran's normal social 
and employment life.  However, the examiner also noted that 
the veteran spent his time visiting with friends and 
relatives and that he had been employed at the same job for 
three years.  

A 30 percent rating under the rating criteria in effect prior 
to November 7, 1996 required definite impairment.  As 
reported above, the General Counsel of VA has concluded that 
definite is to be construed as representing a degree of 
social and industrial inadaptability that is more than 
moderate but less than rather large.  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93).  

The 1998 VA examination included the opinion that the 
veteran's schizophrenia resulted in moderate symptoms 
which, based on the above is less than definite symptoms.  
The 1998 social and industrial survey included the opinion 
that the schizophrenia significantly interfered with the 
veteran's normal social and employment life.  However, the 
veteran spent at least some of his time visiting with friends 
and relatives and he had a steady job for the preceding three 
years.  Based on the above analysis, the Board finds the 
veteran's schizophrenia more nearly approximates the rating 
criteria for a 30 percent evaluation under the rules for 
evaluation of mental disorders in effect prior to November 7, 
1996.  


The evidence of record does not indicate that the veteran's 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

Specifically, the veteran had been hospitalized in the past 
for his schizophrenia but the last hospitalization occurred 
in June 1990.  There is no evidence that the schizophrenia 
has it resulted in marked interference in employment as to 
render impracticable the application of regular schedular 
standards.  The veteran had been employed for three years at 
the time of his most recent VA examination conducted in July 
1998.  

Since the preponderance of the evidence is against the 
veterans claim, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(a).


ORDER

Entitlement to an increased rating for schizophrenia is 
denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  

The date which appears on the face of this decision 
constitutes the date of mailing and the copy of this decision 
which you have received is your notice of the action taken on 
your appeal by the Board of Veterans' Appeals.
- 2 -
